ORDER
On November 26, 1990, the State Board of Elections certified that at the general election conducted in this state on November 6, 1990, Bruce Sundlun was elected governor of Rhode Island for a period of two years commencing January 1, 1991. On December 13, 1990, the justices were presented with a miscellaneous petition by counsel for the Governor-Elect which asked the advice of the justices regarding whether Governor-Elect Sundlun’s membership on the board of directors of the Communications Satellite Corporation (COMSAT) constituted the holding of “an office under the government of the United States within the meaning of Article 3, Section 6 of the Constitution of Rhode Island.”
The justices reply in the negative. The rationale for this conclusion will be set forth in a forthcoming opinion.